MARSHALL, C. J.
*644Petitions for nominations of candidates for members of the county board of education under favor of section 4728-1, General Code, must comply with the pertinent provisions of Chapter 7 of Title XIV relating to nomination of candidates, and a failure to comply with Sections 5000, 5001 and 5003 of the General Code renders such petitions invalid and the deputy state supervisors of elections may properly refuse to print upon the ballots the names of persons thus sought to be nominated.
Writ denied.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.